Citation Nr: 1632928	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  11-25 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for a low back disability, claimed as low back pain.

4.  Entitlement to service connection for a right shoulder strain.

5.  Entitlement to service connection for an eye disability, including one manifested by eye pain.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1983 to April 1987 and from July 1989 to March 2009.  He also served in the U.S. Army Reserve.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

The Veteran testified in support of these claims during a videoconference hearing held before the undersigned Veterans Law Judge in March 2016.

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of these claims thus contemplates both electronic records.

The claim of entitlement to service connection for an eye disability, including one manifested by eye pain, is addressed in the REMAND portion of the decision, below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  On March 28, 2016, prior to the promulgation of a decision in this case, the Board received a request from the Veteran to withdraw his appeal on the claim of entitlement to service connection for migraine headaches.

2.  On March 28, 2016, prior to the promulgation of a decision in this case, the Board received a request from the Veteran to withdraw his appeal on the claim of entitlement to service connection for asthma.

3.  A low back disability is related to the Veteran's service.

4.  A right shoulder strain is related to the Veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the claim of entitlement to service connection for migraine headaches are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).  

2.  The criteria for withdrawal of a substantive appeal on the claim of entitlement to service connection for asthma are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).  

3.  A low back disability, claimed as low back pain, was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  A right shoulder strain was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Migraine Headaches & Asthma

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Either an appellant or his or her authorized representative may request withdrawal.  38 C.F.R. § 20.204. 

On March 28, 2016, prior to the promulgation of a decision in this case, the Board received a request from the Veteran to withdraw his appeal on the claims of entitlement to service connection for migraine headaches and entitlement to service connection for asthma.  With regard to these claims, now withdrawn, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review them and they must be dismissed.  

Low Back and Right Shoulder Disabilities

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

Here, there is no need to discuss whether VA complied with the duties the VCAA requires.  Rather, given the favorable dispositions, explained below, any lack of compliance is non-prejudicial or harmless, not affecting the essential fairness of this adjudication.  38 C.F.R. § 20.1102; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, but instead must be judged on an individual case-by-case basis, and that, as the pleading party attacking the agency's decision, the claimant bears the burden of proof of not only establishing this error, but also, above and beyond that, showing that it is unduly prejudicial or outcome determinative of his claim).

Analysis

The Veteran seeks service connection for low back and right shoulder disabilities on a direct basis, as related to service.  According to his January 2009 application for VA compensation, a medical history reported during a VA examination conducted in June 2009, and written statements submitted in November 2015, he began experiencing back pain in 1993 at Fort McPherson and right shoulder pain and popping in 1995.  He points out that, although treatment records covering his 1989 to 1997 service are unavailable, service records dated thereafter confirm a 1993 low back injury and subsequent low back and right shoulder complaints.  He believes this evidence is sufficient to link his low back and right shoulder disabilities, now worsened, to his active service. 

According to his March 2016 hearing testimony, the 1993 back injury occurred while serving at a remote duty station in Nashville, Tennessee.  Allegedly, he was preparing to train, in part, by stretching, when he felt sharp pain in his right lower back and buttock.  He stood up, confused, wondering what he had done, but because he could walk, went on his run, as initially planned.  Thereafter, the pain worsened and he developed other low back symptoms, necessitating treatment (muscle relaxers and pain medication).  A doctor told him that he had torn a muscle in his lower back and to refrain from engaging in activity.  A week later, the Veteran reportedly reinjured his back, a reinjury that demanded all activity be stopped.  Allegedly, since then, including seven times since he left service, the Veteran has experienced reinjuries of his low back.  He refers to documents of record confirming the treatment and continual, intermittent back problems since the 1993 incident.

The Veteran also testified that he made it through the first half of his career in service (25+ years) without experiencing right shoulder problems.  Mid-career, however, he began noticing that, while doing pushups, his right shoulder popped; he still experiences popping, but also other right shoulder symptoms.   

The Veteran currently has the claimed conditions.  Post-service treatment records dated since 2009, a report of VA examination conducted in June 2009, and x-rays of the lumbosacral spine and neck taken in March 2011 show degenerative changes in the low back and right arm numbness and include diagnoses of low back and right shoulder strains.  This evidence therefore satisfies the current disability element of these claims for service connection, pursued on a direct basis.  See 38 U.S.C.A. 
§§ 1110, 1131 (current disability must result from disease or injury incurred in or aggravated by active military, naval or air service); see also 38 C.F.R. § 3.303(a).  

To be granted service connection for these claimed conditions, however, evidence must satisfy additional criteria.  Specifically, the record must include competent and credible evidence of both in-service incurrence or aggravation of a relevant disease or an injury and a correlation, i.e., nexus, between the in-service injury or disease and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Here, the evidence satisfies such criteria; grants of service connection are thus warranted.  Service treatment records, despite being scant, substantiate the Veteran's statements and testimony regarding when he began experiencing low back and right shoulder problems.  They show that, as alleged, in 1993, he sustained a back injury, necessitating treatment, including chiropractic care, and a halt in activity.  They also show back reinjuries in 2002 and 2008, both at Fort McPherson, the first of which necessitated three weeks of additional treatment.  They include reports of examinations conducted in 2004 and 2008 confirming painful, popping shoulders (particularly after pushups), numbness and tingling in the upper extremities and recurrent back pain.      

The Veteran claims that the low back and right shoulder problems persisted after initially manifesting in 1993 and 1995, respectively, a claim the Board cannot verify given that most of the Veteran's service treatment records are missing and unavailable.  As the records that are available completely substantiate the Veteran's written statements and testimony regarding when his back injury initially occurred and the circumstances surrounding when his right shoulder popping manifested, the Board finds the Veteran credible regarding the continuity of his low back and right shoulder symptoms.  

No medical professional has been questioned as to, or offered an opinion regarding, whether the Veteran's current low back and right shoulder disabilities are related to the low back and right shoulder symptoms that manifested from the 1990s to 2008.  However, the Board does not believe a medical opinion addressing this matter is needed.  Less than a year after the Veteran was discharged from service, he underwent a VA examination, during which he reported an accurate in-service history with regard to his low back and right shoulder, to include lay-observable low back and right shoulder symptomatology, and, based on that reported history, a physical examination and x-rays, an examiner diagnosed low back and right shoulder disabilities.  See 38 C.F.R.  § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Such evidence is sufficient to satisfy the nexus element of these claims for service connection.  

Based on these findings, the Board concludes that a low back disability, claimed as low back pain, and a right shoulder strain were incurred in service.     



ORDER

The appeal on the claim of entitlement to service connection for migraine headaches is dismissed.

The appeal on the claim of entitlement to service connection for asthma is dismissed.

Service connection for a low back disability, claimed as low back pain, is granted.

Service connection for a right shoulder strain is granted.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the remaining claim of entitlement to service connection for an eye disability, including one manifested by eye pain, but further development is needed before the Board can proceed.  

The Veteran seeks service connection for an eye disability on a direct basis, as due to his active service.  He is uncertain as to the cause of this disability, believing it might be due to getting splashed in the eyes with chemicals while working as a motor officer in motor pools, but knows that the symptoms of this disability initially manifested during service.  On at least three occasions during active service, he was allegedly driving down highways when he felt a very sharp pain in his eye and saw a spot - similar to what one would see if he or she was looking straight at the sun.  It reportedly caught him off guard and necessitated using his peripheral vision until he could pull over.  He claims that, on separation examination a doctor evaluated his eyes and when, seeing the left, asked him if he had ever suffered a sharp blow to the left side of his head.  The doctor allegedly explained that such a blow could result in damage to the eye on aging.  Within three months of discharge from service, a private doctor diagnosed the Veteran with multiple eye disabilities, including a retinal vein occlusion, the etiology of which has not yet been addressed.  

Accordingly, this claim is remanded for the following development:

1.  Afford the Veteran a VA eye examination for the purpose of determining the etiology of his retinal vein occlusion.  Advise the examiner to perform all necessary diagnostic testing and then follow these instructions. 

a.  Record in detail the Veteran's history of eye symptoms and any in-service eye and/or head injuries.  

b.  Review the electronic records, paying particular attention to the Veteran's service treatment records, which include eye complaints and diagnoses, the June 2009 letter from Dr. Beldick, and the June 2009 VA examination report.  

c.  Offer an opinion as to whether the retinal vein occlusion is at least as likely as not (50% probability) related to (including initially manifested during) the Veteran's service.    

d.  Provide rationale, with references to the record, for the opinion expressed.  

e.  If the opinion cannot be expressed without resorting to speculation, explain why or indicate in the record what evidence could be obtained to aid in providing such an opinion.

2.  Review the examination report to ensure it complies with the above instructions.  If it does not, return it to the examiner for correction. 

3.  Readjudicate this claim.  If it is again denied, send the Veteran and his representative a supplemental statement of the case and provide them the appropriate time period to respond before returning this case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014) (all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in expeditious manner).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


